cover tax exempt and emes department of the treasury internal_revenue_service washington d c sp1828 cac 6p ko uniform issue list attention legend employer a committee b labor_organization c state x plan plan resolution n ordinance r statute s date date date dear this letter is in response to your ruling_request dated date submitted by your authorized representative that contributions picked up by employer a and made to plan on behalf of certain eligible employees of employer a who participate in plan will not be included in the gross_income of the employees under sec_414 of the internal_revenue_code code and that the transfer of assets from the accounts of participants in plan to plan will not result in taxable_distributions under sec_402 of the code the following facts and representations are submitted under penalties of perjury in support of your request employer a approved a collective bargaining agreement cba with labor_organization c the cba provides that employer a and labor_organization c will implement a pension_plan for certain eligible employees of employer a effective date and the participating employees will make mandatory pre-tax contributions to the plan equal to percent of their annual salary employer a began deducting the percent employee contributions from eligible employees’ pay on date on date employer a adopted ordinance r which amends the employer a code to add statute s which sets forth the provisions of plan effective as of date plan is a qualified_plan within the meaning of sec_401 of the code and a governmental_plan within the meaning of sec_414 of the code employer a has elected to treat the mandatory participant contributions of percent of their annual salary under plan as being picked up by employer a under sec_414 of the code on date committee b the governing body of employer a adopted resolution n providing that contributions made by the eligible employees to plan in connection with their participation in plan will be picked up by employer a under sec_414 resolution n provides in part employer a shall pick up the percent contribution required to be made by the participants of plan and shall consider this amount to be an employer_contribution for federal tax purposes therefore the participants will not have access to these funds the participants’ contribution although designated as an employee contribution shall be paid picked up by employer a pursuant to sec_414 of the code the participants will not be given the option of choosing to receive the contributed amounts directly in lieu of having them paid_by employer a to plan statute s requires all eligible employees of employer a to participate in plan as a condition of their employment and to make mandatory_contributions equal to percent of compensation eligible employees do not have the ability to opt in or out of plan although the percent contributions are designated as employee contributions such amounts are paid picked up by the employer in lieu of contributions by the employee the participants’ contributions that are picked up by employer a as described in sec_414 of the code are deducted from the pay of the contributing participants as salary reduction contributions and are paid_by employer a to the trustees of plan each participant’s percent mandatory contribution to plan for but made a part of the accrued_benefit of such participant is separately accounted prior to the effective date of plan employer a had adopted plan for the benefit of employer a employees including employees that later became eligible to participate in plan plan is a money_purchase_pension_plan that is qualified under sec_401 a of the code pursuant to statute s committee b authorized the transfer of account balances attributable to employer a contributions from plan to plan statute s also provides that an eligible_employee may elect to receive credit for service prior to date by agreeing to transfer his or her employer_contribution account from plan to plan all eligible employees have executed an irrevocable election to so transfer their accounts and to receive past_service_credit plan provides that its assets may be transferred to another plan only if the benefits which would be received by a participant in the event of a termination of the transferee_plan immediately following the transfer are at least equal to the benefits the participant would have received if the transferor plan terminated immediately before the transfer the employer_contribution accounts that are expected to be transferred from plan to plan will be percent vested thus benefits that would be received by a participant in the event of a termination of plan immediately following the transfer shall be at least equal to the benefits the participant would have received if plan terminated immediately before the transfer you request the following rulings the mandatory_contributions made by participants and picked up by employer a will not be included in the current gross_income of the participants for federal_income_tax purposes the mandatory_contributions of participants picked up by employer a will not constitute wages subject_to federal_income_tax withholding the trustee-to-trustee transfer of assets from a participant's plan account to plan shall not be deemed to be an actual distribution to the participant of the amounts transferred and as a result shall not be subject_to taxation at the time of the transfer under sec_402 of the code and will not result in the imposition of an early distribution penalty under sec_72 of the code the amounts transferred from a participant’s plan account shall not be treated for purposes of the limits on benefits_and_contributions under sec_415 and sec_415 of the code either as part of the annual benefits accrued or as annual_additions for the year of the transfer and further shall not be treated as employee contributions made to purchase permissive_service_credit that are subject_to the requirements and limitations of sec_415 of the code sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attains the age of or on account of one or more exceptions provided for under sec_72 of the code sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 of the code are met sec_402 of the code generally provides that any amount actually distributed to any recipient by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 of the code shall be taxable to the recipient in the taxable_year of the distribution under sec_72 of the code relating to annuities sec_411 of the code provides that in the case of a defined_benefit_plan the accrued_benefit derived from contributions made by an employee as of any applicable_date is the amount equal to the employee’s accumulated_contributions as defined in sec_411 of the code expressed as an annual_benefit commencing at normal_retirement_age using an interest rate which would be used under the plan under sec_417 of the code as of the determination_date sec_411 of the code provides that sec_411 with the exception of certain requirements of sec_401 and sec_401 in effect on date does not apply to governmental plans as defined in sec_414 of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit sec_415 of the code provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitation of sec_415 of the code sec_415 of the code provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a taxable_year exceed the limitation of sec_415 of the code sec_415 of the code generally provides that if an employee makes contributions to purchase permissive_service_credit under a defined benefit governmental_plan the plan may satisfy the sec_415 limits either by treating the accrued_benefit derived from all such contributions as an annual_benefit in applying the sec_415 limit or by treating the contributions as annual_additions for purposes of sec_415 sec_415 defines permissive_service_credit as service_credit i recognized by the governmental_plan for purposes of calculating a participant’s benefit under the plan ii which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit sec_1_415_b_-1 of the income_tax regulations regulations provides that an annual_benefit for purposes of determining the sec_415 limitation does not include the annual_benefit attributable to either employee contributions or rollover_contributions as described in sec_401 sec_402 sec_403 sec_403 sec_408 and sec_457 of the code determined pursuant to the rules of sec_1_415_b_-1 of the regulations sec_1_415_b_-1 further provides that the treatment of transferred benefits is determined under the rules of sec_1 b - b of the regulations sec_1_415_b_-1 of the regulations provides that in the case of mandatory employee contributions as defined in sec_411 of the code and sec_1_411_c_-1 of the regulations or contributions that would be mandatory employee contributions if sec_411 applied to the plan the annual_benefit attributable to those contributions is determined by applying the factors applicable to mandatory employee contributions as described in in sec_411 and c of the code and regulations promulgated under sec_411 to those contributions to determine the amount of a straight life_annuity commencing at the annuity_starting_date regardless of whether the requirements of sec_411 and sec_417 of the code apply to the plan sec_1_415_b_-1 of the regulations provides that the annual_benefit attributable to rollover_contributions from an eligible_retirement_plan as defined in sec_402 of the code for example a contribution received pursuant to a direct_rollover under sec_401 of the code is determined in the same manner as the annual_benefit attributable to mandatory employee contributions if the plan provides for a benefit derived from the rollover_contribution other than a benefit derived from a separate_account to be maintained with respect to the rollover_contribution and actual earnings and losses thereon thus in the case of rollover_contributions from a defined_contribution_plan to a defined_benefit_plan to provide an annuity distribution the annual_benefit attributable to those rollover_contributions for purposes of sec_415 is determined by applying the rules of sec_411 as described in paragraph b iii of this section regardless of the assumptions used to compute the annuity distribution under the plan and regardless of whether the plan is subject_to the requirements of sec_411 and sec_417 accordingly in such a case if the plan uses more favorable factors than those specified in sec_411 to determine the amount of annuity payments arising from rollover_contributions the annual_benefit under the plan would reflect the excess of those annuity payments over the amounts that would be payable using the factors specified in sec_411 sec_1_415_b_-1 of the regulations provides that if a distributable benefit is transferred to a defined_benefit_plan from either a defined_contribution_plan or a defined_benefit_plan the amount transferred is treated as a benefit paid from the transferor plan and the annual_benefit provided by the transferee defined_benefit_plan does not include the annual_benefit attributable to the amount transferred determined as if the transferred amount were a rollover_contribution subject_to the rules of sec_1 b - b v of the regulations sec_1_415_b_-1 further states that the rule described in the preceding sentence applies regardless of whether the requirements of sec_411 of the code apply to the plan and in the case of a transfer from a defined_contribution_plan that is not subject_to the requirements of sec_411 such as a governmental_plan to a defined_benefit_plan the rule applies even if the participant's benefits are not distributable from the defined_contribution_plan at the time of the transfer revrul_67_213 1967_2_cb_149 involves the transfer of funds attributable to employer contributions directly from the trust forming a part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan the revenue_ruling provides in part that if funds are transferred from one qualified_plan to another without being made available to the participants no taxable_income will be recognized to the participants by reason of such a transfer the revenue_ruling further provides that since the funds are not considered as having been made available to the participants they continue to be funds derived from employer contributions and do not constitute employee contributions even though they are fully vested the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been developed in a series of revenue rulings in revrul_77_462 1977_2_cb_358 the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees the revenue_ruling further held that under the provisions of sec_3401 of the code the school district's contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick- up revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 1981_1_cb_255 revrul_81_36 1981_1_cb_255 and revrul_87_10 1987_1_cb_136 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick-up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from on and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases in this case the pick-up of mandatory participant contributions equal to percent of each participant's salary under plan satisfies the criteria set forth in revrul_81_35 revrul_81_36 revrul_87_10 and revrul_2006_43 committee b the governing body of employer a formally adopted resolution n which provides that the mandatory participant contributions under plan although designated as employee contributions shall be paid picked-up by employer a pursuant to sec_414 of the code according to the represented facts plan under sec_401 of the code and a governmental_plan within the meaning of sec_414 of the code resolution n specifies that such designated employee contributions will be picked up by employer a under sec_414 of the code before the period to which such contributions relate therefore resolution n does not provide for a retroactive pick-up of designated employee contributions under plan by to participate in the employer statute s requires all eligible employees of employer a plan as a condition of their employment and to make mandatory_contributions equal to percent of compensation therefore eligible employees do not have the ability to in addition in accordance with resolution n participants shall opt in or out of pian not have the option of choosing to receive any portion of such mandatory employee contributions in cash instead of having them paid directly by employer a to plan is a qualified_plan additionally under the represented facts pursuant to statute s committee b authorized the transfer of account balances attributable to employer a contributions from plan to plan statute s further provides that an eligible_employee may elect to receive credit for service prior to date by agreeing to transfer his or her employer_contribution account from plan to plan plan and plan are both qualified_plans and even though participants may elect to transfer their employer_contribution accounts from plan to plan the transferred amounts are not being made available to the participants accordingly pursuant to revrul_67_213 the trustee-to-trustee transfer of assets from a participant's plan account to plan in order to purchase past_service_credit under plan is not deemed to be an actual distribution to the participant of the amounts transferred therefore such amounts are not subject_to taxation at the time of the transfer under sec_402 of the code furthermore as the amounts transferred will not be includible in the participants’ gross_income at the time of transfer such transfer will not result in the imposition of an early distribution _ penalty under sec_72 of the code for purposes of the limitation of sec_415 of the code the amount of an elective transfer from a participant’s plan account to plan in order to purchase past_service_credit under plan is treated under sec_1_415_b_-1 of the regulations as a benefit paid from plan and the annual_benefit provided by plan does not include the annual_benefit attributable to the amounts transferred from plan determined as if the transferred amount was a rollover_contribution subject_to the rules of sec_1 b - b v of the regulations under sec_1_415_b_-1 of the regulations the annual_benefit under plan attributable to such a transfer from plan for purposes of sec_415 is determined by applying the rules of sec_411 of the code as described in sec_1_415_b_-1 of the regulations as if the benefit were attributable to mandatory employee contributions under sec_1_415_b_-1 of the regulations the annual_benefit under plan attributable to such a transfer from plan is determined by applying the factors applicable to mandatory employee contributions as described in sec_411 and c of the code and regulations promulgated under sec_411 as if the benefit was attributable to mandatory employee contributions in order to determine the amount of a straight life_annuity commencing at the annuity_starting_date as further stated in sec_1 b - b v of the regulations if plan uses more favorable factors than those specified in sec_411 to determine the amount of annuity payments arising from such transfers from plan the annual_benefit under plan for purposes of sec_415 would reflect the excess of those annuity payments over the amounts that would be payable using the factors specified in sec_411 _ as regards the purchase of past_service_credit under plan using amounts transferred from plan sec_415 of the code provides that if an employee makes contributions to purchase permissive_service_credit under a defined benefit governmental_plan the plan may satisfy the sec_415 limits either by treating the accrued_benefit derived from all such contributions as an annual_benefit in applying the sec_415 limit or by treating the contributions as annual_additions for purposes of sec_415 however for purposes of sec_415 sec_415 defines the term permissive_service_credit as service_credit that a participant may receive only by making a voluntary additional_contribution under the represented facts the amounts transferred from plan to plan are attributable to employer contributions pursuant to revrul_67_213 the trustee-to-trustee transfers from plan to plan are not treated as distributions from plan followed by participant contributions to plan rather because such amounts are not made available to the participants the amounts continue to be treated as funds derived from employer contributions and do not constitute employee contributions accordingly even though participants may elect such transfers the amounts transferred from pian to plan do not constitute voluntary additional contributions used to purchase permissive_service_credit for purposes of sec_415 therefore the requirements and limitations of section n relating to the purchase of permissive_service_credit do not apply to the amounts participants elect to transfer from plan to plan service_credit under plan in order to purchase past with respect to ruling_request one we conclude that the mandatory employee contributions that are picked up by employer a under sec_414 of the code shail be treated as employer contributions for federal_income_tax purposes accordingly similar to the holding in revrul_77_462 we conclude that the mandatory_contributions made by participants and picked up by employer a will not be included in the current gross_income of the employees for federal_income_tax purposes until such time as such amounts are distributed with respect to ruling_request two because we determined that the mandatory employee contributions picked up by employer a under plan are excluded from the employees’ gross_income until such time as such amounts are distributed we further conclude in accordance to revrul_77_462 that under the provisions of sec_3401 of the code the mandatory_contributions of participants picked up by employer a will not constitute wages subject_to federal_income_tax withholding with respect to ruling_request three we conclude that the trustee-to-trustee transfer of assets from a participant's plan account to pian shall not be deemed to be an actual distribution to the participant of the amount transferred and as a result shall not be subject_to taxation at the time of the transfer under sec_402 of the code and will not result in the imposition of an early distribution penalty under sec_72 of the code with respect to ruling_request four we conclude that the amounts transferred from a participant’s plan account to plan for purposes of purchasing past_service_credit under plan shall not be treated for purposes of the limit on benefits under sec_415 as part of the annual_benefit accrued for the year of transfer except to the extent the annual_benefit under plan attributable to such amounts transferred from plan is determined using more favorable factors than those specified in sec_411 of the code we further conclude that the amounts transferred from a participant’s plan account to plan will not be treated for purposes of the limits on contributions under sec_415 as annual_additions for the year of transfer finally we conclude that the amounts transferred from a participant's plan account to plan will not be treated as employee contributions made to purchase permissive_service_credit that are subject_to the requirements and limitations of sec_415 of the code no opinion is expressed as to the extent if any that the annual_benefit under plan attributable to amounts that are transferred from plan is determined using more favorable factors than those specified in sec_411 of the code no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is based on the assumption that plan and plan are qualified under sec_401 of the code and are governmental plans within the meaning of sec_414 of the code at the time of the proposed contributions and distributions this ruling is directed only to the specific taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any questions or concerns regarding this ruling please contact please address all correspondence to se t ep ra t2 at sin ploye plans technical group enclosures deleted copy of this letter notice of intention to disclose cc
